 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 426 
In the House of Representatives, U. S.,

May 19, 2009
 
RESOLUTION 
Honoring police officers and law enforcement professionals during Police Week. 
 
 
Whereas President John F. Kennedy signed a proclamation declaring May 15th as Peace Officers Memorial Day to honor law enforcement officers killed in the line of duty, and to designate the calendar week in which May 15th occurs as Police Week; 
Whereas police officers protect communities across our Nation; 
Whereas police officers selflessly put their lives on the line to keep Americans safe; 
Whereas police officers perform a variety of duties to pursue justice and maintain public safety; 
Whereas in just the last decade, hundreds of police officers were killed in the line of duty, and in just the first four months of 2009 more than 40 officers around the country have made the ultimate sacrifice; and 
Whereas police officers and law enforcement personnel have been adversely affected by the current economic situation, yet continue to serve bravely: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)Police Week provides an opportunity to honor police officers and law enforcement personnel for their selfless acts of bravery; 
(B)police officers and law enforcement personnel risk their lives daily to protect Americans; and 
(C)police officers and law enforcement personnel who have made the ultimate sacrifice should be remembered and honored; 
(2)the House of Representatives honors police officers for their efforts to create safer and more secure communities; and 
(3)the House of Representatives expresses its strong support for the Nation’s police officers and law enforcement personnel. 
 
Lorraine C. Miller,Clerk.
